DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 18 March 2022.
Claims 1, 3 – 7, and 9 – 15 are pending. Claims 2, 8, and 16 – 20 are cancelled by Applicant.

Election/Restrictions
Applicant's election without traverse of claims 1, 3 – 7, and 9 – 15 in the reply filed on 18 March 2022 is acknowledged.
Claims 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 May 2021 and 14 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Regarding claim 1, lines 9 – 10, the limitation, “the air springs”, should read “the variable pressure air springs” to explicitly correspond to the antecedent basis of the limitation, “a variable pressure air spring” in claim 1, line 7. 
Regarding claim 1, lines 15 – 16, the phrase “impart axial impacts to the tool bit a detectable member”, should read “impart axial impacts to the tool bit; a detectable member” to indicate separation between the two limitations.
 Regarding claim 7, lines 13 – 14, the limitation, “the air springs”, should read “the variable pressure air springs” to explicitly correspond to the antecedent basis of the limitation, “a variable pressure air spring” in claim 7, lines 11 – 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (KR 101059687 B1), hereinafter Yong, in view of Stirm et al. (US 2006/0124331 A1), hereinafter Stirm, in further view of Puzio et al. (US 2015/0014005 A1), hereinafter Puzio.

Regarding claim 1, Yong discloses a rotary hammer (10, fig. 1) adapted to impart axial impacts to a tool bit (T, fig. 1), the rotary hammer comprising: a housing (12, fig. 1); a motor (42, fig. 2) supported by the housing (12); a spindle (25, fig. 2a) coupled to the motor for receiving torque from the motor, causing the spindle to rotate ([0027], ll. 179 – 180 describes motor 42 connected to driving means 20 and [0026], ll. 162 – 166 describes driving means 20 transmits power to rotational power transmitting means 22 to rotate or transmit torque to cylinder 26); a reciprocation mechanism (24, 28, 62, figs. 2a, 3a) operable to create a variable pressure air spring within the spindle ([0055] – [0056]); an anvil (S2, fig. 2a) received within the spindle (26) for reciprocation in response to the pressure of the variable pressure air spring, the anvil imparting axial impacts to the tool bit ([0056]); a bit retention assembly (14, fig. 1) for securing the tool bit (T) to the spindle; and a clutch mechanism (32, fig. 2a) switchable between a first state ([0035], ll. 242 – 243 describes striking power shutoff clutch 32 can be raised or lowered while being coupled to the crankshaft 62 wherein the examiner deems when striking power shutoff clutch is lowered as the claimed “a first state”), in which the reciprocation mechanism is enabled, such that the anvil imparts axial impacts to the tool bit ([0050] and [0055] – [0056] describes when striking power shutoff clutch is lowered to couple crankshaft 62 with first gear 60, anvil S2 imparts axial impacts on tool bit T as shown in fig. 2), and a second state ([0035], ll. 242 – 243 describes striking power shutoff clutch 32 can be raised or lowered while being coupled to the crankshaft 62 wherein the examiner deems when striking power shutoff clutch is raised as the claimed “a second state”), in which the reciprocation mechanism is disabled, such that the anvil ceases to impart axial impacts to the tool bit ([0076] describes when striking power shutoff clutch raised decoupling crankshaft 62 from first gear 60, striking power transmitting means 24 is disabled and anvil S2 ceases to impart axial impacts on tool bit T).

Yong does not explicitly disclose an electromagnetic clutch mechanism.
However, Stirm teaches an electromagnetic clutch mechanism (14, fig. 1) (Please note, Stirm is relied upon to teach an electromagnetic clutch mechanism only with the function of coupling and decoupling a driving gear with a driven shaft wherein one having ordinary skill in the art would recognize that the clutch mechanism of Yong and the electromagnetic clutch mechanism of Stirm both perform the function of coupling and decoupling a driving gear (i.e., Yong – 60, fig. 2a and Stirm – 12, fig. 1) with a driven shaft (i.e., Yong – 62, fig. 2a and Stirm – 5, fig. 1).  Thus, one having ordinary skill in the art would further recognize that with the teachings of Stirm incorporated with the invention of Yong, the clutch mechanism of Yong can be substitute for the electromagnetic clutch mechanism of Stirm to couple and decouple the driving gear 60 of Yong and the driven shaft 62 of Yong).
Because both the clutch mechanism of Yong and the electromagnetic clutch mechanism of Stirm perform the function of coupling and decoupling a driving gear with a driven shaft, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the clutch mechanism of Yong for the electromagnetic clutch mechanism of Stirm to achieve the predictable result of coupling and decoupling a driving gear with a driven shaft.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Yong, as modified by Stirm, does not explicitly disclose a detectable member on the spindle; a sensor on the housing and configured to detect whether the detectable member is proximate or not proximate the sensor; and a controller configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor; wherein the spindle is moveable between a first position, in which the sensor detects that the detectable member is proximate the sensor, and a second position, in which the sensor detects that the detectable member is not proximate the sensor; and wherein the spindle is biased toward the second position.  
However, Puzio teaches a detectable member (1002d, fig. 23) on the spindle (28d, fig. 23); a sensor (1000d, fig. 23) on the housing (40d, fig. 23) and configured to detect whether the detectable member is proximate or not proximate the sensor (figs. 23, 24; [0084], ll. 10 – 24); and a controller (44a) configured to response to the sensor detecting that the detectable member is not proximate the sensor ([0084], ll. 18 – 24 describes when sensor target 10002d is not proximate sensor 1000d, controller 44a can responsively halt operations of motor assembly 22a); wherein the spindle (28d) is moveable between a first position (as shown in fig. 24), in which the sensor detects that the detectable member is proximate the sensor, and a second position (as shown in fig. 23), in which the sensor detects that the detectable member is not proximate the sensor; and wherein the spindle (28d) is biased toward the second position (via spring 1006d, fig. 23) (One having ordinary skill in the art would recognize that halting the operation of the motor assembly 22a, as described in Puzio, is functionally equivalent to disabling striking power transmitting means 24, as described in Yong, since both disable output to the tool bit in the bit retention assembly.  Thus, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Puzio and the invention of Yong, as modified by Puzio, the controller would be configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor to disable striking power transmitting means 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary hammer, as disclosed by Yong, as modified by Stirm, with a detectable member on the spindle; a sensor on the housing and configured to detect whether the detectable member is proximate or not proximate the sensor; and a controller configured to switch the ([0084], ll. 10 – 24) and to deactivate the reciprocation mechanism when the tool bit is not pressed against a workpiece thus avoiding useless axial impacts on the anvil that may increase wear on the anvil.

Regarding claim 3, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 1.
Yong, as modified by Stirm, as further modified by Puzio, the detectable member (Puzio – 1002d, fig. 23) is a washer (Puzio – The plain meaning of the term, “washer”, is a flat, thin ring” – Meriam Webster dictionary. Fig. 23 shows a longitudinal section view of a portion of the tool wherein one having ordinary skill in the art would recognize that sensor target 1002d is shown as a flat, thin ring or washer).

Regarding claim 4, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 1.
Yong, as modified by Stirm, as further modified by Puzio, further discloses the reciprocation mechanism (Yong – 24, 28, 62, figs. 2a, 3a) includes a piston (Yong – 28, fig. 3b) disposed within the spindle (Yong – 26, fig. 2), a crank gear (Yong – 60, fig. 2a) ([0027], ll. 179 – 180 describes motor 42 connected to driving means 20 and [0031], ll. 209 – 211 describes gear 60 engaged with drive gear 46 of driving means 20), and a crank shaft (Yong – 62, fig. 2a) configured to reciprocate the piston within the spindle to create the variable pressure air spring in response to receiving torque from the crank gear ([0056]), and wherein the electromagnetic clutch mechanism (Stirm – 14, fig. 1) is positioned between the crank gear (Yong – 60, fig. 2a) and the crank shaft (Yong – fig. 2a).

Regarding claim 5, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 4.
Yong, as modified by Stirm, as further modified by Puzio, further discloses when the electromagnetic clutch mechanism (Stirm – 14, fig. 1) is in the first state (Stirm – [0108] describes when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3, torque is transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3 as the claimed “the first state”), the crank shaft (Stirm – 5, fig. 1) receives torque from the crank gear (Stirm – 12, fig. 1) (Stirm – [0108]), such that the anvil imparts axial impacts to the tool bit (One having ordinary skill in the art would recognize that with the substitution of the clutch mechanism of Yong for the electromagnetic clutch mechanism of Stirm, coupling of the driving gear or gear 60 of Yong and driven shaft or crankshaft 62 of Yong causes anvil S2 of Yong imparts axial impacts to tool bit T or Yong as described in [0050] and [0055] – [0056] of Yong), and wherein when the electromagnetic clutch mechanism (Stirm – 14) is in the (Stirm – [0109] describes when actuating shaft 12 is at the position in dotted lines (b) as shown in fig. 3, torque is not transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (b) as shown in fig. 3 as the claimed “the second state”), the crank shaft (Stirm – 5) does not receive torque from the crank gear (Stirm – 12) (Stirm – [0109]), such that the anvil ceases to impart axial impacts to the tool bit (One having ordinary skill in the art would recognize that with the substitution of the clutch mechanism of Yong for the electromagnetic clutch mechanism of Stirm, decoupling of the driving gear or gear 60 of Yong and driven shaft or crankshaft 62 of Yong causes anvil S2 of Yong to cease axial impacts to tool bit T or Yong as described in [0076] of Yong).

Regarding claim 6, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 1.
Yong, as modified by Stirm, as further modified by Puzio, further discloses the motor (Yong – 42, fig. 2a) includes an output shaft (Yong – 44, 46, fig. 2a) having a first part (Yong – 60, fig. 2a) and a second part (Yong – 62, fig. 2a) that selectively receives torque from the first part (Yong – 60) via the electromagnetic clutch mechanism (Stirm – 14, fig. 1).

Regarding claim 7, Yong discloses a rotary hammer (10, fig. 1) adapted to impart axial impacts to a tool bit (T, fig. 1), the rotary hammer comprising: a housing (12, fig. 1); a motor (42, fig. 2) supported by the housing (12); a spindle (25, fig. 2a) coupled to the ([0027], ll. 179 – 180 describes motor 42 connected to driving means 20 and [0026], ll. 162 – 166 describes driving means 20 transmits power to rotational power transmitting means 22 to rotate or transmit torque to cylinder 26); a reciprocation mechanism (24, 28, 62, figs. 2a, 3a) including a piston (28, fig. 3b) disposed within the spindle (26, fig. 2), a crank gear (60, fig. 2a) receiving torque from the motor ([0027], ll. 179 – 180 describes motor 42 connected to driving means 20 and [0031], ll. 209 – 211 describes gear 60 engaged with drive gear 46 of driving means 20), and a crank shaft (62, fig. 2a) configured to reciprocate the piston within the spindle to create the variable pressure air spring in response to receiving torque from the crank gear ([0056]); an anvil (S2, fig. 2a) received within the spindle (26) for reciprocation in response to the pressure of the variable pressure air spring, the anvil imparting axial impacts to the tool bit ([0056]); a bit retention assembly (14, fig. 1) for securing the tool bit (T) to the spindle; and a clutch mechanism (32, fig. 2a) switchable between a first state ([0035], ll. 242 – 243 describes striking power shutoff clutch 32 can be raised or lowered while being coupled to the crankshaft 62 wherein the examiner deems when striking power shutoff clutch is lowered as the claimed “a first state”), in which the crank shaft (62) receives torque from the crank gear (60), such that the anvil (S2) imparts axial impacts to the tool bit (T) ([0050] and [0055] – [0056] describes when striking power shutoff clutch is lowered to couple crankshaft 62 with first gear 60, anvil S2 imparts axial impacts on tool bit T as shown in fig. 2), and a second state ([0035], ll. 242 – 243 describes striking power shutoff clutch 32 can be raised or lowered while being coupled to the crankshaft 62 wherein the examiner deems when striking power shutoff clutch is raised as the claimed “a second state”), in which the crank shaft (62) does not receive torque from the crank gear (60), such that the anvil (S2) ceases to impart axial impacts to the tool bit (T) ([0076] describes when striking power shutoff clutch raised decoupling crankshaft 62 from first gear 60, striking power transmitting means 24 is disabled and anvil S2 ceases to impart axial impacts on tool bit T).

Yong does not explicitly disclose an electromagnetic clutch mechanism.
However, Stirm teaches an electromagnetic clutch mechanism (14, fig. 1) (Please note, Stirm is relied upon to teach an electromagnetic clutch mechanism only with the function of coupling and decoupling a driving gear with a driven shaft wherein one having ordinary skill in the art would recognize that the clutch mechanism of Yong and the electromagnetic clutch mechanism of Stirm both perform the function of coupling and decoupling a driving gear (i.e., Yong – 60, fig. 2a and Stirm – 12, fig. 1) with a driven shaft (i.e., Yong – 62, fig. 2a and Stirm – 5, fig. 1).  Thus, one having ordinary skill in the art would further recognize that with the teachings of Stirm incorporated with the invention of Yong, the clutch mechanism of Yong can be substitute for the electromagnetic clutch mechanism of Stirm to couple and decouple the driving gear 60 of Yong and the driven shaft 62 of Yong).
Because both the clutch mechanism of Yong and the electromagnetic clutch mechanism of Stirm perform the function of coupling and decoupling a driving gear with a driven shaft, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the clutch mechanism of Yong for the electromagnetic clutch mechanism of Stirm to achieve the predictable KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).However, XXXX teaches an electromagnetic clutch mechanism switchable between a first state, in which the crank shaft receives torque from the crank gear, such that the anvil imparts axial impacts to the tool bit, and a second state, in which the crank shaft does not receive torque from the crank gear, such that the anvil ceases to impart axial impacts to the tool bit.

Yong, as modified by Stirm, does not explicitly disclose a detectable member on the spindle; a sensor on the housing and configured to detect whether the detectable member is proximate or not proximate the sensor; and a controller configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor; wherein the spindle is moveable between a first position, in which the sensor detects that the detectable member is proximate the sensor, and a second position, in which the sensor detects that the detectable member is not proximate the sensor; and wherein the spindle is biased toward the second position.  
However, Puzio teaches a detectable member (1002d, fig. 23) on the spindle (28d, fig. 23); a sensor (1000d, fig. 23) on the housing (40d, fig. 23) and configured to detect whether the detectable member is proximate or not proximate the sensor (figs. 23, 24; [0084], ll. 10 – 24); and a controller (44a) configured to response to the sensor detecting that the detectable member is not proximate the sensor ([0084], ll. 18 – 24 describes when sensor target 10002d is not proximate sensor 1000d, controller 44a can responsively halt operations of motor assembly 22a); wherein the spindle (28d) is (as shown in fig. 24), in which the sensor detects that the detectable member is proximate the sensor, and a second position (as shown in fig. 23), in which the sensor detects that the detectable member is not proximate the sensor; and wherein the spindle (28d) is biased toward the second position (via spring 1006d, fig. 23) (One having ordinary skill in the art would recognize that halting the operation of the motor assembly 22a, as described in Puzio, is functionally equivalent to disabling striking power transmitting means 24, as described in Yong, since both disable output to the tool bit in the bit retention assembly.  Thus, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Puzio and the invention of Yong, as modified by Puzio, the controller would be configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor to disable striking power transmitting means 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary hammer, as disclosed by Yong, as modified by Stirm, with a detectable member on the spindle; a sensor on the housing and configured to detect whether the detectable member is proximate or not proximate the sensor; and a controller configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor; wherein the spindle is moveable between a first position, in which the sensor detects that the detectable member is proximate the sensor, and a second position, in which the sensor ([0084], ll. 10 – 24) and to deactivate the reciprocation mechanism when the tool bit is not pressed against a workpiece thus avoiding useless axial impacts on the anvil that may increase wear on the anvil.

Regarding claim 9, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 7.
Yong, as modified by Stirm, as further modified by Puzio, further discloses the electromagnetic clutch (Stirm – 14, fig. 3) includes a plunger (Stirm – 21, fig. 3) that is coupled to the crank shaft (Stirm – 5, fig. 3) for co-rotation therewith (Stirm – Fig. 3 shows actuating shaft 21 mounted within driving gear 12 and driven gear 13 wherein fig. 3 further shows when actuating shaft 12 is at the position in dotted lines (a), actuating shaft 21 biases locking balls 25 into engagement with pockets 13b in driven gear 13 to transmit rotation from driving gear 12 to driven gear 13.  The examiner deems that when actuating shaft 12 is at the position in dotted lines (a), actuating shaft 12 is in frictional contact with cylindrical sleeve 26 coupled to driving gear 12 such that actuating shaft 12 rotates with driving gear 12.  Moreover, when actuating shaft 12 is at the position in dotted lines (a), cylindrical sleeve 26 is in frictional contact with locking balls 25 such that actuating shaft 12 would also co-rotate with driven gear 13 and integrally attached spindle drive shaft 5), and an electromagnet (Stirm – 19, fig. 3) configured to selectively move the plunger relative to (Stirm – [0108] – [0109]).

Regarding claim 10, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 9.
Yong, as modified by Stirm, as further modified by Puzio, further discloses when the electromagnetic clutch mechanism (Stirm – 14, fig. 1) is in the first state (Stirm – [0108] describes when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3, torque is transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3 as the claimed “the first state”), the plunger (Stirm – 21, fig. 3) is engaged with the crank gear (Stirm – 5, fig. 3) (Stirm – Fig. 3 shows actuating shaft 21 mounted within driving gear 12 and driven gear 13 wherein fig. 3 further shows when actuating shaft 12 is at the position in dotted lines (a), actuating shaft 21 biases locking balls 25 into engagement with pockets 13b in driven gear 13 to transmit rotation from driving gear 12 to driven gear 13), and wherein when the electromagnetic clutch mechanism (Stirm – 14) is in the second state (Stirm – [0109] describes when actuating shaft 12 is at the position in dotted lines (b) as shown in fig. 3, torque is not transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (b) as shown in fig. 3 as the claimed “the second state”), the plunger is disengaged from the crank gear (Stirm – Fig. 3 shows actuating shaft 21 mounted within driving gear 12 and driven gear 13 wherein fig. 3 further shows when actuating shaft 12 is at the position in dotted lines (b), actuating shaft 21 reduces the biasing of locking balls 25 such that locking balls 25 disengages with pockets 13b causing driving gear 12 does not transmit rotation to driven gear 13).

Regarding claim 11, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 10.
Yong, as modified by Stirm, as further modified by Puzio, further discloses the plunger (Stirm – 21, fig. 3) includes one or more projections (Stirm – 21a, fig. 3) extending radially therefrom, each of the one or more projections (Stirm – 21a) of the plunger (Stirm – 21) configured to engage a projection (Stirm – 25, fig. 3) of the crank gear (Stirm – 13, fig. 3) (Stirm – The plain meaning of the term, “projection”, is “a part that juts out” – Merriam Webster dictionary.  Fig. 3 shows locking balls 25 jutting out into the interior of driven gear 13), when the electromagnetic clutch mechanism is in the first state (Stirm – [0108] describes when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3, torque is transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3 as the claimed “the first state”), to transfer torque from the crank gear to the plunger and the crank shaft (Stirm – Fig. 3 shows actuating shaft 21 mounted within driving gear 12 and driven gear 13 wherein fig. 3 further shows when actuating shaft 12 is at the position in dotted lines (a), actuating shaft 21 biases locking balls 25 into engagement with pockets 13b in driven gear 13 to transmit rotation from driving gear 12 to driven gear 13).

Regarding claim 12, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 9.
Yong, as modified by Stirm, as further modified by Puzio, when the electromagnetic clutch mechanism (Stirm – 14, fig. 1) is in the first state (Stirm – [0108] describes when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3, torque is transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3 as the claimed “the first state”), a detent mechanism (Stirm – 25, fig. 3) engages both the crank gear (Stirm – 12, fig. 3) and the plunger (Stirm – 21, fig. 3) to couple the crank gear and the plunger for co-rotation (Stirm – Fig. 3 shows actuating shaft 21 mounted within driving gear 12 and driven gear 13 wherein fig. 3 further shows when actuating shaft 12 is at the position in dotted lines (a), actuating shaft 21 biases locking balls 25 into engagement with pockets 13b in driven gear 13 to transmit rotation from driving gear 12 to driven gear 13.  The examiner deems that when actuating shaft 12 is at the position in dotted lines (a), actuating shaft 12 is in frictional contact with cylindrical sleeve 26 coupled to driving gear 12 such that actuating shaft 12 rotates with driving gear 12.  Moreover, when actuating shaft 12 is at the position in dotted lines (a), cylindrical sleeve 26 is in frictional contact with locking balls 25 such that actuating shaft 12 would also co-rotate with driven gear 13 and integrally attached spindle drive shaft 5), and wherein when the electromagnetic clutch mechanism (Stirm – 14) is in the second state (Stirm – [0109] describes when actuating shaft 12 is at the position in dotted lines (b) as shown in fig. 3, torque is not transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (b) as shown in fig. 3 as the claimed “the second state”), the detent mechanism (Stirm – 25) disengages at least one of the crank gear or the plunger to prevent torque transfer between the crank gear and the plunger (Stirm – Fig. 3 shows actuating shaft 21 mounted within driving gear 12 and driven gear 13 wherein fig. 3 further shows when actuating shaft 12 is at the position in dotted lines (b), actuating shaft 21 reduces the biasing of locking balls 25 such that locking balls 25 disengages with pockets 13b causing driving gear 12 does not transmit rotation to driven gear 13).

Regarding claim 13, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 9.
Yong, as modified by Stirm, as further modified by Puzio, the plunger (Stirm – 21, fig. 3) includes a conical portion (Stirm – 21a, fig. 3) configured to frictionally engage a mating conical portion (Stirm – 12a, fig. 3) of the crank gear (Stirm – 12, fig. 3) when the electromagnetic clutch mechanism (Stirm – 14, fig. 1) is in the first state (Stirm – [0108] describes when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3, torque is transmitted from driving gear 12 to driven gear 13 wherein the examiner deems when actuating shaft 12 is at the position in dotted lines (a) as shown in fig. 3 as the claimed “the first state”).

Regarding claim 14, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 9.
(Stirm – 21, fig. 3) is biased into the first state (Yong – [0051] describes striking power shutoff clutch 32 is biased in the lowered position by urging member 70 and  [Stirm – [0105] describes actuating element 21 starts or is maintained in at the position in dotted lines (a)), and wherein the electromagnet (Stirm – 19, fig. 3) is energized to disengage the plunger from the crank gear (Stirm – [0101], ll. 14 – 17 and [0109], ll. 10 - 27).

Regarding claim 15, Yong, as modified by Stirm, as further modified by Puzio, discloses the invention as recited in clam 14.
Yong, as modified by Stirm, as further modified by Puzio, the plunger (Stirm – 21, fig. 3) is biased into the first state by a compression spring (Yong – 70, fig. 2a) (Yong – [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        23 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731